Name: Decision (EU) 2015/422 of the European Parliament and of the Council of 17 December 2014 on the mobilisation of the European Union Solidarity Fund
 Type: Decision
 Subject Matter: budget;  deterioration of the environment;  cooperation policy;  EU finance;  management
 Date Published: 2015-03-13

 13.3.2015 EN Official Journal of the European Union L 68/47 DECISION (EU) 2015/422 OF THE EUROPEAN PARLIAMENT AND OF THE COUNCIL of 17 December 2014 on the mobilisation of the European Union Solidarity Fund THE EUROPEAN PARLIAMENT AND THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union. Having regard to Council Regulation (EC) No 2012/2002 of 11 November 2002 establishing the European Union Solidarity Fund (1), and in particular Article 4a(4) thereof, Having regard to the Interinstitutional Agreement of 2 December 2013 between the European Parliament, the Council and the Commission on budgetary discipline, on cooperation in budgetary matters and on sound financial management (2), and in particular point 11 thereof, Having regard to the proposal from the European Commission, Whereas: (1) The European Union has created a European Union Solidarity Fund (the Fund) to show solidarity with the population of regions struck by disasters. (2) Article 10 of Council Regulation (EU, Euratom) No 1311/2013 (3) allows the mobilisation of the Fund within the annual ceiling of EUR 500 million (2011 prices). (3) Article 4a(4) of Regulation (EC) No 2012/2002 foresees that the Fund may be mobilised in an amount up to a maximum of EUR 50 000 000 for the payment of advances and the corresponding appropriations entered into the general budget of the Union, HAVE ADOPTED THIS DECISION: Article 1 For the general budget of the European Union for the financial year 2015, the European Union Solidarity Fund shall be mobilised to provide the sum of EUR 50 000 000 in commitment and payment appropriations for the payment of advances. Article 2 This Decision shall be published in the Official Journal of the European Union. Done at Strasbourg, 17 December 2014. For the European Parliament The President M. SCHULZ For the Council The President B. DELLA VEDOVA (1) OJ L 311, 14.11.2002, p. 3. (2) OJ C 373, 20.12.2013, p. 1. (3) Council Regulation (EU, Euratom) No 1311/2013 of 2 December 2013 laying down the multiannual financial framework for the years 2014-2020 (OJ L 347, 20.12.2013, p. 884).